DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and IDS filed 12/07/2020.

	Claims 1-20 previously presented. Claims 15-18 and 20 have been canceled and claims 21-23 have been added by the amendment filed 12/07/2020. Claims 1-14, 19 and 21-23 are pending.

Claims 2, 5, 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions an species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/10/2020.

	Claims 1, 3, 4, 6-12, 14, 19 and 21-23 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eifler et al. (US 2011/0313372) combined with Jonas et al. (US 2006/0035888), both references are previously cited on PTO 892.

Applicant Claims 
Claim 1 is directed to a transdermal delivery system, comprising:
an adhesive matrix comprised of an adhesive polymer, a solubilizer, and a memantine salt, the memantine salt comprised of memantine and a counteranion selected from an alpha-hydroxy carboxylic acid, an aliphatic carboxylic acid, an aromatic carboxylic acid, and a keto acid.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Eifler teaches transdermal therapeutic system (TTS) for delivering memantine for treating central nervous system particularly dementias, preferably Alzheimer's disease (abstract; ¶¶ 0001, 0013). The TTS is suitable for administering memantine transdermally, and can achieve the administration for at least 12 hr, even for at least 24 hr, and during this period pharmacologically effective plasma concentrations of memantine can be maintained (¶ 0018). Memantine can be present in the TTS as physiologically acceptable salt, e.g. hydrochloride, sulfate, phosphate (¶¶ 0019, 0036, 0071). The TTS comprises at least one active-ingredient-containing layer which (¶¶ 0021, 0034). The active agent containing layer comprises pressure sensitive adhesive and solvent (¶¶ 0049). The drug containing layer can be adhesive matrix comprising pressure sensitive adhesive (¶¶ 0052, 0053, 0060). Pressure sensitive adhesive includes polyacrylate and methacrylate, the elected species (¶¶ 0055, 0061, 0072). The adhesive forms about 20-90% of the drug containing layer and 10-50% memantine, and 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Eifler teaches salts of memantine, e.g. hydrochloride, sulfate and phosphate, the reference however does not teach salt comprised of memantine and a keto acid (elected species).
	Jonas teaches therapeutically effective amount of memantine can be administered in pharmaceutically acceptable salt made with hydrochloric acid, sulfuric acid, phosphoric acid, and pyruvic acid, and can be administered transdermally (abstract; ¶¶ 0016, 0017, 0057).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide TTS comprising memantine salt such as hydrochloride, sulfate or phosphate as taught by Eifler, and replace these salts with pyruvate salt made by pyruvic acid taught by Jonas. One would have been motivated to do so because Jonas teaches equivalency between hydrochloride, sulfate, phosphate or pyruvate salts of memantine and their equal suitability in TTS administration. One would reasonably expect formulating TTS comprising pyruvate salt of memantine that is delivered successfully from TTS.

Regarding the amount of solubilizer of 5-15% as claimed by claim 4, the reference suggests 5-40% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the elected solubilizer claimed by claim 6, i.e. propylene glycol, it is taught by Eifler.
Regarding the amount of the adhesive in the matrix of 45-90% as claimed by claim 7, Eifler teaches 20-90% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the elected polyacrylate adhesive claimed by claims 8 and 9, Eifler teaches polyacrylate adhesive matrix.
Regarding the amount of memantine salt of 5-20% as claimed by claim 10, Eifler teaches 10-50% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 19 that is directed to method of transdermally administering memantine to the subject in need thereof, this is taught by Eifler.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima .

Claims 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eifler and Jonas as applied to claims 1, 3, 4, 6-10 and 19 above, and further in view of Lee (US 2011/0066120, previously cited on PTO 892).

Applicant Claims 
Claims 11, 12 and 14 recite skin contact adhesive comprising memantine, adhesive polymer and solubilizer.    

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The combined teachings of Eifler and Jonas are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Eifler teaches at least one drug containing layer that suggests skin contact adhesive layer, however the reference does not explicitly teach skin contact adhesive layer as claimed by claims 11, 12 and 14.
Lee teaches transdermal delivery device capable of improving the problems of the long time required to attain a desired effect in the early stage and the drug delivery 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide TTS comprising more than drug containing layer as taught by the combination of Eifler and Jonas, and construct a device actually containing two drug containing layer, one layer is contacting the skin as taught by Lee. One would have been motivated to do so because Lee teaches the two drug containing layer, one of them contacting the skin, allows delivery of the drug during the early stage of administration, and the other allows continued delivery of the drug from the intermediate stage. One would reasonably expect formulating TTS comprising two drug containing layers of the same composition, one of them contacting the skin wherein the delivery of the contained drug is sustained. 
Regarding the constituents of the skin contact layer as claimed by claims 11, 12 
Regarding solubility of memantine in the solubilizer as claimed by claim 11, Eifler teaches memantine and the same solubilizer in the same amount, and it is expected to have the same solubility to memantine. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eifler and Jonas as applied to claims 1, 3, 4, 6-10 and 19 above, and further in view of Fleschhut et al. (US 2013/0331803, IDS filed 12/07/2020).

Applicant Claims 
Claims 21-23 further recite the counteranion is levulinic acid that is present in amount equimolar or greater amount relative to memantine.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The combined teachings of Eifler and Jonas are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Eifler combined with Jonas teaches keto acid to form the salt of memantine, however the references do not explicitly teach levulinic acid as claimed by claims 21-23, and the its equimolar amount to memantine. 
	Fleschhut teaches transdermal formulation comprising levulinic acid as penetration enhancer that improves skin permeability and, at the same time, retains sufficient tackiness of the adhesive composition to ensure adhesion of the transdermal system over the whole period of use (¶¶ 0080-0083). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide TTS comprising keto acid, i.e. pyruvic acid, and memantine as taught by the combination of Eifler and Jonas, and replace pyruvic acid with levulinic acid taught by Fleschhut. One would have been motivated to do so because Fleschhut teaches levulinic acid has skin penetration enhancer effect that improves skin permeability and, at the same time, retains sufficient tackiness of the adhesive composition to ensure adhesion of the transdermal system over the whole period of use. One would reasonably expect formulating TTS comprising memantine and levulinic acid that has improved skin permeation to the drug and at the same time retains sufficient tackiness of the adhesive composition to ensure adhesion 
Regarding the limitation that the levulinic acid is in an equimolar or greater than equimolar amount relative to memantine as claimed by claims 22 and 23, the combined teachings of the cited references teaches formation of the salt of memantine, and that requires at least equimolar amount of the acid and memantine in order to form the salt. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. 
Analysis: The alleged basis to combine Eifler and Jonas is in error, and there is no apparent reason for their combination.
Applicants disagree with the examiner that it is obvious to modify the transdermal system of Eifler to use the memantine pyruvate salt of Jonas on the grounds that Jonas teaches equivalency between hydrochloride, sulfate, phosphate and pyruvate salts of memantine and their equal suitability in transdermal systems. Eifler teaches salts that do not include any salts where the counterion is a keto acid (the presently elected species). The transdermal systems exemplified in Eifler comprise memantine base or memantine hydrochloride (HCl) (Example 2). Jonas describes in detail oral formulations of memantine (paragraphs [0032]-[0043]). Jonas states a preference for memantine HC1 (paragraph [0019]) and exemplifies the oral formulations with memantine HCl (Example 1). Jonas mentions that routes of administration other than oral are contemplated, such as transdermal, percutaneous, intravenous, intramuscular, intranasal or intrarectal ([0057]). Jonas does not specify if this reference is intended to be for the memantine formulation or for the atypical antipsychotic formulation or both. Jonas does not describe or exemplify any transdermal formulations for either memantine or the atypical antipsychotic.

In response to this argument, applicant’s attention is directed to the scope of the present claims that are directed to a product, and all the elements of claimed product even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. Further, in response to applicant’s argument that Jonas exemplifies oral formulation, it is argued that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or 

Applicants disagree with the examiner that since “Jonas teaches equivalency between hydrochloride, sulfate, phosphate and pyruvate salts of memantine” it would be obvious to modify the transdermal system of Eifler to use the pyruvate salt form of memantine. Applicants argue that it is simply incorrect because nowhere does Jonas disclose or suggest the hydrochloride, sulfate, phosphate and pyruvate salts of memantine are equivalent. Jonas does not even disclose sulfate or phosphate salt forms in the list of salts in paragraph [0017] of Jonas, or anywhere else in the reference. Jonas discloses hydrochloride salt and pyruvate salt forms; however, Jonas does not anywhere state or remotely suggest equivalency of these salt forms.

In response to this argument, it is argued that applicants themselves admit in page 7 of the response that “Jonas states a preference for memantine HCl (paragraph [0019]) and exemplifies the oral formulations with memantine HCl (Example 1).”
Jonas teaches hydrochloric acid, pyruvic acid, phosphoric acid and sulfuric acid in paragraph [0017]:
“[0017] Suitable salts of the compound include, but are not limited to, acid addition salts, such as those made with hydrochloric, methylsulfonic, hydrobromic, hydroiodic, perchloric, sulfuric, nitric, phosphoric, acetic, propionic, glycolic, lactic, pyruvic…..”

As shown above, the reference clearly teaches hydrochloric acid, pyruvic acid, phosphoric acid and sulfuric acid that form hydrochloride, pyruvate, phosphate and sulfate, respectively. Therefore, the reference teaches equivalency of all the above acid to form salts of memantine. 



In response to this argument, it is argued that the reference teaches suitability of the salts including pyruvate and hydrochloride for oral and transdermal formulations. In any event Eifler teaches transdermal administration of memantine in hydrochloride salt form, and Jonas teaches hydrochloride salts are equivalent to pyruvate, which is a keto salt. If Jonas was to describe or exemplify transdermal formulations for memantine, as a base or a salt of any form, the reference would have been considered for anticipation. It is prima facie obvious to substitute one functional equivalent for another functionally equivalent salt. In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” USPQ2d at 1395. (2) “In Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-
Court further stated that:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. USPQ2d at 1396. 

Applicants argue that the data provided in Applicant’s specification clearly shows that salt forms are not equivalent in transdermal systems. In Example 6, the table between paragraphs [0103] and [0104] presents memantine skin flux data for a formulation with memantine hydrochloride (formulation no. 280) and a formulation that differs only in using memantine base with levulinic acid as the counterion (formulation no. 279). There is a marked difference in the skin flux - the memantine hydrochloride had a skin flux of 0.77 pg/cm2/hr, whereas the formulation with levulinic acid as the memantine counterion had a skin flux of 10.6 pg/cm2/hr.

In response to this argument, it is argued that the combination of the cited references teaches memantine and keto acid as claimed by claim 1 and memantine and levulinic acid as claimed by claim 21. Levulinic acid is known permeation enhancer that In re Corkhill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Note that the data in the specification does not commensurate in scope with claim 1 that does not recite levulinic acid. 

Applicants argue that the alleged rationale provided for modifying the transdermal system of Eifler with the pyruvic acid salt of memantine disclosed in Jonas is in error. Thus, there is no prima facie case of obviousness established.

The examiner respectfully disagrees with applicants because the instantly claimed composition is taught by combination of the cited references. Motivation to combine the references exists, even different from what applicants had done, as well as reasonable expectation to achieve the present invention as a whole. The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
 
There is no logical basis to choose pyruvic acid from the list of acids disclosed in Jonas.
Applicants argue that in viewing the listing in Jonas of 34 acid addition salts, why would a skilled artisan choose pyruvic acid? There is nothing in Jonas to distinguish pyruvic acid salt over any of the other 33 listed salts. There is nothing in Jonas to give an indication of which salt to choose -other than the hydrochloride salt for which Jonas states a clear preference. The alleged basis -that Jonas apparently discloses the salts are equivalent - is not correct, and technically wrong based on the data in Example 6 of the present specification. Nor is there a rational basis to assert that it would be obvious to try each of the 34 salt forms disclosed in Jonas and arrive at the pyruvic acid form. Transdermal delivery of drugs is a non-predictable art and skilled artisans have no way to know if one salt form or another will provide a drug skin flux sufficient for therapy. Absence of any data or any guidance in Jonas on which salt to choose, other than HCl, coupled with the non-predictability of transdermal drug delivery, weighs in favor of a finding that there is no legal basis for the rejection. 

In response to this argument, it had been decided by Courts that the  In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301. See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). 
Note that example 6 of the present invention uses levulinic acid and not other keto acids as claimed by claim 1. The objective evidence of nonobviousness must be commensurate in scope with claims that evidence is offered to support. See in Greenfield and DuPont 197 USPQ 227 (CCPA 1978); In re Boesch and Slaney 205 USPQ 215 (CCPA 1980); and In re Tiffin and Erdman 170 USPQ 88 (CCP 1971). 

Non-obviousness of new claim 21.
Applicants argue that new claim 21 is to a transdermal system comprised of an adhesive matrix comprised of an adhesive polymer, a solubilizer, and a memantine salt, the memantine salt comprised of memantine and a counteranion comprised of levulinic acid. Neither Eifler nor Jonas disclose levulinic acid as a counterion. They do not suggest any salt forms of memantine that involve levulinic acid. Since the cited art does not teach or suggest the elements of new claim 21, there is no case of prima facie obviousness established.

This argument is moot in view of combination of Eifler, Jonas with Fleschhut as set forth in this office action. Levulinic acid is known permeation enhancer to enhance skin permeability to drugs. The examiner believes that a prima facie case of obviousness has been established regarding claim 21.

Rejection based on Eifler, Jonas and Lee
Applicants argue that dependent claims 11, 12 and 14 specify that the transdermal system further comprises a contact adhesive layer in direct or indirect contact with the adhesive matrix. The contact adhesive layer comprises an adhesive polymer, a solubilizer, and memantine salt (claim 11), where the memantine salt in the contact adhesive layer comprises, for example, a keto acid counterion (the elected species). Claim 14 recites three specific keto acids. Lee fails to establish a prima facie case of obviousness because there is no basis to modify Eifler with a pyruvic acid salt form of memantine based on disclosure in Jonas, and to further modify Eifler to have a contact adhesive with a keto acid salt form of memantine based on the teaching of Lee, which does not even suggest memantine or salt forms thereof.
 
In response to this argument, it is argued that Lee is relied upon for solely teaching transdermal device containing two drug-containing layer, one layer is contacting the skin. Lee teaches the two drug containing layer, one of them contacting the skin, allows delivery of the drug during the early stage of administration, and the other allows continued delivery of the drug from the intermediate stage. Lee satisfies the purpose for which it was applied. Lee does not need to teach limitations already taught by Eifler and Jonas. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./